Exhibit 10.3

OMNIBUS AMENDMENT NO. 4
TO COMBINED CREDIT AGREEMENTS
THIS OMNIBUS AMENDMENT NO. 4 TO COMBINED CREDIT AGREEMENTS (this “Amendment”),
dated as of April 30, 2013, is among QUICKSILVER RESOURCES INC., (the “U.S.
Borrower”), QUICKSILVER RESOURCES CANADA INC., (the “Canadian Borrower”)
(collectively, the “Combined Borrowers”), the Guarantors, JPMORGAN CHASE BANK,
N.A., as global administrative agent (in such capacity, the “Global
Administrative Agent”), JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
administrative agent (in such capacity, the “Canadian Administrative Agent” and,
together with the Global Administrative Agent, the “Administrative Agents”), and
each of the U.S. Lenders and Canadian Lenders party hereto.


R E C I T A L S
A.    The U.S. Borrower, the Global Administrative Agent and the various
financial institutions party thereto as Agents or Lenders (the “U.S. Lenders”)
entered into that certain Amended and Restated Credit Agreement dated as of
December 22, 2011 (as amended by Omnibus Amendment No. 1 dated as of May 23,
2012, as further amended by Omnibus Amendment No. 2 dated as of August 6, 2012,
as further amended by Omnibus Amendment No. 3 dated as of October 5, 2012, and
as amended, supplemented or modified, the “U.S. Credit Agreement”).
B.    Quicksilver Resources Inc., as parent, the Canadian Borrower, the Canadian
Administrative Agent, the Global Administrative Agent, and the various financial
institutions party thereto as agents or lenders (the “Canadian Lenders”) entered
into that certain Amended and Restated Credit Agreement dated as of December 22,
2011 (as amended by Omnibus Amendment No. 1 dated as of May 23, 2012, as further
amended by Omnibus Amendment No. 2 dated as of August 6, 2012, as further
amended by Omnibus Amendment No. 3 dated as of October 5, 2012, and as amended,
supplemented or modified, the “Canadian Credit Agreement”) (the U.S. Credit
Agreement and the Canadian Credit Agreement being collectively referred to as
the “Combined Credit Agreements”).
C.    The U.S. Guarantors are party to that certain Guaranty Agreement dated as
of September 6, 2011 (as amended, supplemented or modified, the “U.S.
Guaranty”).
D.    The U.S. Guarantors and the Canadian Guarantors are party to that certain
Guaranty Agreement dated as of December 22, 2011 (as amended, supplemented or
modified, the “Canadian Guaranty”).
E.    The Combined Borrowers have notified the Administrative Agent that the
U.S. Borrower has entered in to a Purchase and Sale Agreement, dated as of March
28, 2013 (the “Barnett Shale PSA”), with TG Barnett Resources LP, a wholly-owned
U.S. subsidiary of Tokyo Gas Co., Ltd., pursuant to which TG Barnett Resources
LP will acquire an undivided 25% interest in certain Barnett Shale oil and gas
assets of the U.S. Borrower for a base purchase price of $485 million, subject
to adjustments as set forth in the Barnett Shale PSA (the acquisition and all
transactions contemplated therein, the “Barnett Shale Joint Venture”).

1

--------------------------------------------------------------------------------




F.    The Combined Borrowers have requested that the Required Lenders and the
Required U.S. Lenders agree, and the Required Lenders and Required U.S. Lenders
have agreed, to amend certain provisions of the Combined Credit Agreements, the
U.S. Guaranty and the Canadian Guaranty.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the U.S. Credit Agreement,
as amended by this Amendment. Unless otherwise indicated, all section references
in this Amendment refer to applicable section of the Combined Credit Agreements.
Section 2.    Amendments to Combined Credit Agreements.
2.1    Amendments to Section 1.02—Certain Defined Terms.
(a)    The following definitions are hereby added where alphabetically
appropriate to each of the Combined Credit Agreements to read as follows:
““Adjustment Date” has the meaning assigned to such term in Section 9.02(u).


“Barnett Shale Joint Venture” means, the disposition and all other transactions
contemplated by the Barnett Shale PSA, pursuant to which TG Barnett Resources LP
will acquire an undivided 25% interest in the Barnett Shale oil and gas assets
of Quicksilver Resources Inc. for a base purchase price of $485 million, subject
to adjustments as set forth in the Barnett Shale PSA.


“Barnett Shale PSA” means the Purchase and Sale Agreement, dated as of March 28,
2013, among the U.S. Borrower with TG Barnett Resources LP, a wholly-owned U.S.
subsidiary of Tokyo Gas Co., Ltd. (together with all exhibits and schedules
thereto and guarantees associated therewith) delivered to the Global
Administrative Agent on April 3, 2013.


“Fourth Amendment Effective Date” means April 30, 2013.


“Fourth Omnibus Amendment” means that certain Omnibus Amendment No. 4 To
Combined Credit Agreements, dated as of the Fourth Amendment Effective Date,
among Quicksilver Resources Inc., Quicksilver Resources Canada Inc., the Global
Administrative Agent and the other parties party thereto.


“Permitted Second Lien Debt” means (a) Debt permitted to be incurred pursuant to
Section 9.02(u) and (b) any Debt permitted to be incurred pursuant to Section
9.02(u) which is subsequently renewed, refinanced or extended pursuant to
Section 9.02(o) and in accordance with clause (ii) of the proviso of Section
9.02(o).

2

--------------------------------------------------------------------------------




“Second Lien Intercreditor Agreement” means an intercreditor agreement among
Quicksilver Resources Inc., the Global Administrative Agent and the
administrative agent or trustee, as applicable, under the Second Lien Debt
Agreement having a 180 day standstill period for the benefit of the Secured
Parties and otherwise in form and substance reasonably satisfactory to the
Global Administrative Agent.


“Second Lien Debt Agreement” means a second lien term loan agreement, indenture,
or other similar financing agreement evidencing or governing the Permitted
Second Lien Debt among Quicksilver Resources, Inc. and the other parties party
thereto, together with all amendments, modifications and supplements thereto
permitted by Section 9.05(b).
“Second Lien Debt Documents” means (a) the Second Lien Debt Agreement and (b)
any other documentation related to the Permitted Second Lien Debt, in each case,
together with all amendments, modifications and supplements thereto permitted by
Section 9.05(b).”
(b)    The definition of “Applicable Margin” in the U.S. Credit Agreement is
hereby amended to read:
““Applicable Margin” means, for any day from and after the Fourth Amendment
Effective Date, with respect to the commitment fees payable hereunder, or with
respect to any Eurodollar Loan or ABR Loan, as the case may be, the rate per
annum set forth in the appropriate column below under the caption “Commitment
Fee Rate”, “Eurodollar Spread,” or “ABR Spread,” as the case may be, for the
Global Borrowing Base Utilization Percentage then in effect:
Global Borrowing Base Utilization Percentage
Commitment Fee Rate
Eurodollar Spread
ABR Spread
Greater than or equal to 90%
0.500%
3.75%
2.75%
Greater than or equal 75% but less than 90%
0.500%
3.50%
2.50%
Greater than or equal to 50% and less than 75%
0.500%
3.25%
2.25%
Greater than or equal to 25% and less than 50%
0.500%
3.00%
2.00%
Less than 25%
0.500%
2.75%
1.75%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.”
(c)    The definition of “Applicable Margin” in the Canadian Credit Agreement is
hereby amended to read:
““Applicable Margin” means, for any day from and after the Fourth Amendment
Effective Date, with respect to the commitment fees payable hereunder, or with
respect to any Canadian Prime Loan, CDOR Loan, U.S. Prime Loan or Eurodollar
Loan, as the case may be, the rate per annum set forth in the appropriate column
below under the caption “Commitment Fee Rate”, “Canadian Prime Spread,” “CDOR
Spread,” “U.S. Prime Spread”, or “Eurodollar

3

--------------------------------------------------------------------------------




Spread”, as the case may be, for the Global Borrowing Base Utilization
Percentage then in effect:
Global Borrowing Base Utilization Percentage
Commitment Fee Rate
Canadian Prime Spread
CDOR Spread
U.S. Prime Spread
Eurodollar Spread
Greater than or equal to 90%
0.500
%
2.75
%
3.75
%
2.75
%
3.75
%
Greater than or equal 75% but less than 90%
0.500
%
2.50
%
3.50
%
2.50
%
3.50
%
Greater than or equal to 50% and less than 75%
0.500
%
2.25
%
3.25
%
2.25
%
3.25
%
Greater than or equal to 25% and less than 50%
0.500
%
2.00
%
3.00
%
2.00
%
3.00
%
Less than 25%
0.500
%
1.75
%
2.75
%
1.75
%
2.75
%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.”
(d)    The definition of “Cash Interest Expense” in the:
(i) U.S. Credit Agreement is hereby amended to read as follows:
““Cash Interest Expense” means, with respect to the Borrower and the
Consolidated Restricted Subsidiaries on a consolidated basis for any period,
Interest Expense for such period, less the sum of (a) pay-in-kind Interest
Expense or other non-cash Interest Expense (including as a result of the effects
of purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Consolidated Restricted Subsidiary, including such fees paid in connection with
the Transactions, (c) the amortization of debt discounts, if any, or fees and
deferred gains or losses with respect to Swap Agreements in respect of interest
rates, (d) interest income of the Borrower and the Consolidated Restricted
Subsidiaries actually received in cash for such period, (e) any charges related
to any premium or penalty paid, write off of deferred financing costs or other
financial recapitalization charges in connection with redeeming or retiring any
indebtedness prior to its stated maturity, (f) to the extent included in
Interest Expense, any interest paid on property and income tax payments,
litigation settlements or any other obligation that does not constitute Debt and
(g) interest expense capitalized during such period; provided that (i) Cash
Interest Expense shall exclude any (x) one-time financing fees paid in
connection with the Transactions or any amendment of this Agreement or the
Canadian Credit Agreement and (y) one-time consent or similar fees paid to
holders of the Existing Debt in connection with the refinancing of the Existing
Subordinated Notes in an amount not to exceed $15,000,000 in the aggregate and
(ii) that if any such Person shall have Redeemed, incurred, replaced or repriced
any Existing Debt, Permitted Second Lien Debt or

4

--------------------------------------------------------------------------------




Permitted Additional Debt during such period, Cash Interest Expense shall be
subject to pro forma adjustments for such Redemption, incurrence, replacement or
repricing as if such Redemption, incurrence, replacement or repricing had
occurred on the first day of such period in a manner satisfactory to the Global
Administrative Agent.”
(ii) Canadian Credit Agreement is hereby amended to read as follows:
““Cash Interest Expense” means, with respect to the Parent and the Consolidated
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less the sum of (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Parent or any Consolidated
Restricted Subsidiary, including such fees paid in connection with the
Transactions, (c) the amortization of debt discounts, if any, or fees and
deferred gains or losses with respect to Swap Agreements in respect of interest
rates, (d) interest income of the Parent and the Consolidated Restricted
Subsidiaries actually received in cash for such period, (e) any charges related
to any premium or penalty paid, write off of deferred financing costs or other
financial recapitalization charges in connection with redeeming or retiring any
indebtedness prior to its stated maturity, (f) to the extent included in
Interest Expense, any interest paid on property and income tax payments,
litigation settlements or any other obligation that does not constitute Debt and
(g) interest expense capitalized during such period; provided that (i) Cash
Interest Expense shall exclude any (x) one-time financing fees paid in
connection with the Transactions or any amendment of this Agreement or the U.S.
Credit Agreement and (y) one-time consent or similar fees paid to holders of the
Existing Debt in connection with the refinancing of the Existing Subordinated
Notes in an amount not to exceed $15,000,000 in the aggregate and (ii) that if
any such Person shall have Redeemed, incurred, replaced or repriced any Existing
Debt, Permitted Second Lien Debt or Permitted Additional Debt during such
period, Cash Interest Expense shall be subject to pro forma adjustments for such
Redemption, incurrence, replacement or repricing as if such Redemption,
incurrence, replacement or repricing had occurred on the first day of such
period in a manner satisfactory to the Global Administrative Agent.”
(e)    Clause (e) in the definition of “Change of Control” in each Combined
Credit Agreement is hereby amended to read as follows:
“(e) a “Change in Control” or similar event occurs under and as defined in any
indenture or similar governing document in respect of Existing Debt, Permitted
Second Lien Debt or Permitted Additional Debt but only to the extent, in the
case of this clause (e), the occurrence of any such event gives rise to an
obligation of the Borrower or any other Restricted Subsidiary to redeem, repay
or repurchase, or otherwise offer to redeem, repay or repurchase, all or any
portion of such Existing Debt, Permitted Second Lien Debt or Permitted
Additional Debt, which redemption, repayment or repurchase is not otherwise
permitted by the terms of this Agreement;”

5

--------------------------------------------------------------------------------




(f)    In the definition of “Consolidated Net Income” in each Combined Credit
Agreement:
(i)    Clause (h) is hereby amended to read as follows:
“(h)    any fees and expenses incurred in connection with (i) the proposed
Barnett Shale Transaction in an aggregate amount not to exceed $9,000,000 (it
being understood that such transaction refers to the contemplated MLP
transaction in respect of the MLP Barnett Shale Assets and does not refer to the
Barnett Shale Joint Venture), (ii) the Second Omnibus Amendment and (iii) the
Fourth Omnibus Amendment;”
(ii)    clause (k) is hereby amended by deleting the word “and” at the end
thereof, clause (l) is hereby amended by replacing the period at the end thereof
with “; and” and the following new clause (m) is hereby added:
“(m)    any expense due to the replacement of letters of credit provided in
favor of NOVA Gas Transmission Ltd. or its affiliates in connection with the
construction of the Horn River Mainline (Komie North Section) with cash in an
aggregate amount not to exceed $14,000,000 net of any gains in connection with a
refund or return of such cash.”
(g)    The definition of “Maturity Date” in each Combined Credit Agreement is
hereby amended to read as follows:
““Maturity Date” means the earliest of (a) September 6, 2016 (the “Scheduled
Maturity Date”), (b) ninety-one (91) days prior to the maturity of the Existing
2015 Senior Notes if the Existing 2015 Senior Notes are not repurchased,
redeemed and/or refinanced to have a termination date of at least ninety-one
(91) days after the Scheduled Maturity Date, (c) ninety-one (91) days prior to
the maturity of the Existing Subordinate Notes if the Existing Subordinate Notes
are not repurchased, redeemed and/or refinanced to have a termination date at
least ninety-one (91) days after the Scheduled Maturity Date, (d) ninety-one
(91) days prior to the maturity of the Existing 2016 Senior Notes if the
Existing 2016 Senior Notes are not repurchased, redeemed and/or refinanced to
have a termination date at least ninety-one (91) days after the Scheduled
Maturity Date or (e) ninety-one (91) days prior to the maturity of the Permitted
Second Lien Debt if the Permitted Second Lien Debt is not repurchased, redeemed
and/or refinanced to have a termination date at least ninety-one (91) days after
the Scheduled Maturity Date.”
(h)    The definition of “Senior Secured Debt” in each Combined Credit Agreement
is hereby amended to add the words “or Permitted Second Lien Debt” immediately
after the words “Existing Debt”.
2.2    Amendment to Section 4.01—Payments by the Borrower. The last sentence of
Section 4.01 of the U.S. Credit Agreement is amended to read “All payments
hereunder shall be made in the Agreed Currency”.

6

--------------------------------------------------------------------------------




2.3    Amendments to Section 8.01—Notice of Springing Maturity Date. Section
8.01 of each Combined Credit Agreements is hereby amended by adding the
following new Section 8.01(i):
“(i)    Second Lien Springing Maturity Date. Written notice of an expected
springing maturity date for Permitted Second Lien Debt 187 days prior to the
maturity of any Existing Debt or Permitted Additional Debt (it being understood
that such notice is intended to provide 5 days prior notice of the Maturity Date
occurring hereunder due to an expected springing maturity of Permitted Second
Lien Debt).”
2.4    Amendments to Section 8.02—Notice of Material Events. Section 8.02 of
each Combined Credit Agreements is hereby amended by (a) deleting the word “and”
at the end of clause (b) thereto, (b) replacing the period at the end of clause
(c) with a semicolon, (c) replacing the period at the end of clause (d) with “;
and” and (d) adding the following new Section 8.02(e):
“(e)    any notice of default under the Second Lien Debt Documents or any
indenture or other relevant documentation for the Existing Debt and Permitted
Additional Debt.”
2.5    Amendment to Section 8.11—Reserve Reports.
(a)    Section 8.11(d)(y)(i) of each Combined Credit Agreement is hereby amended
by replacing “80%” with “87.5%”.
2.6    Amendment to Section 8.13—Additional Collateral; Additional Guarantors;
Release of Certain Guarantors/Collateral.
(a)    Section 8.13(a)(y) of each Combined Credit Agreement is hereby amended by
replacing “80%” with “87.5%”.
(b)    Section 8.13(c)(i)(C) of the U.S. Credit Agreement is hereby amended to
add the words “or any Permitted Second Lien Debt” before the semicolon.
(c)    Section 8.13(c)(i) of the Canadian Credit Agreement is hereby amended to
read: “any Person that is a Guarantor under the U.S. Guaranty Agreement;”.
(d)    Section 8.13 of the U.S. Credit Agreement is hereby amended by adding the
following new Section 8.13(e):
“(e)    The Borrower shall or shall cause QRCI to undertake any action hereunder
that each is required to undertake under Section 8.13(a)(y) of the Canadian
Credit Agreement.”
(e)    Section 8.13 of the U.S. Credit Agreement is hereby amended by adding the
following new Section 8.13(f):
“(f)    The Borrower agrees that it will not, and will not permit any
Subsidiary, to grant a Lien on any Property to secure the Permitted Second Lien
Debt for which a valid, perfected first priority Lien does not exist on such
Property in favor of the Secured Parties, without

7

--------------------------------------------------------------------------------




first (i) giving ten (10) days’ prior written notice to the Global
Administrative Agent (or such shorter time as the Global Administrative Agent
may agree) thereof and (ii) granting to the (x) Global Administrative Agent a
Lien to secure the Secured Indebtedness and (y) Canadian Administrative Agent a
Lien to secure the Canadian Secured Indebtedness and, in each case, making such
Lien a valid, perfected first priority Lien on such Property pursuant to
Security Instruments in form and substance reasonably satisfactory to the Global
Administrative Agent or the Canadian Administrative Agent, as applicable, which
is prior to any Lien granted in favor of any creditor in respect of Permitted
Second Lien Debt and subject to a Second Lien Intercreditor Agreement. In
connection therewith, the Borrower shall, or shall cause its Subsidiaries to,
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Global Administrative
Agent or the Canadian Administrative Agent, as applicable.”
(f)    Section 8.13 of the Canadian Credit Agreement is hereby amended by adding
the following new Section 8.13(f):
“(f)    The Parent agrees that it will not, and will not permit any Subsidiary,
to grant a Lien on any Property to secure the Permitted Second Lien Debt for
which a valid, perfected first priority Lien does not exist on such Property in
favor of the Secured Parties, without first (i) giving ten (10) days’ prior
written notice to the Global Administrative Agent (or such shorter time as the
Global Administrative Agent may agree) thereof and (ii) granting to the (x)
Global Administrative Agent a Lien to secure the U.S. Secured Indebtedness and
(y) Administrative Agent a Lien to secure the Secured Indebtedness and, in each
case, making such Lien a valid, perfected first priority Lien on such Property
pursuant to Security Instruments in form and substance reasonably satisfactory
to the Global Administrative Agent or the Administrative Agent, as applicable,
which is prior to any Lien granted in favor of any creditor in respect of
Permitted Second Lien Debt and subject to a Second Lien Intercreditor Agreement.
In connection therewith, the Parent shall, or shall cause its Subsidiaries to,
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Global Administrative
Agent or the Administrative Agent, as applicable.”


2.7    Amendments to Section 9.01(a)—Interest Coverage Ratio.
(a)    Section 9.01(a) of the U.S. Credit Agreement is hereby amended to read:
“(a)    Interest Coverage Ratio. The Borrower will not, as of the last day of
any fiscal quarter set forth below, permit its ratio of (i) EBITDAX for the
period of four fiscal quarters then ending to (ii) Cash Interest Expense for
such period, to be less than the ratio set forth opposite such date:

8

--------------------------------------------------------------------------------




Fiscal Quarter Ending
Minimum Interest Coverage Ratio
June 30, 2013
1.25 to 1.0
September 30, 2013
1.25 to 1.0
December 31, 2013
1.25 to 1.0
March 31, 2014
1.20 to 1.0
June 30, 2014
1.15 to 1.0
September 30, 2014
1.10 to 1.0
December 31, 2014
1.10 to 1.0
March 31, 2015
1.10 to 1.0
June 30, 2015
1.15 to 1.0
September 30, 2015
1.15 to 1.0
December 31, 2015
1.20 to 1.0
March 31, 2016
1.50 to 1.0
June 30, 2016
2.00 to 1.0



(b)    Section 9.01(a) of the Canadian Credit Agreement is hereby amended to
read:
“(a)    Interest Coverage Ratio. The Parent will not, as of the last day of any
fiscal quarter set forth below, permit its ratio of (i) EBITDAX for the period
of four fiscal quarters then ending to (ii) Cash Interest Expense for such
period, to be less than the ratio set forth opposite such date:


Fiscal Quarter Ending
Minimum Interest Coverage Ratio
June 30, 2013
1.25 to 1.0
September 30, 2013
1.25 to 1.0
December 31, 2013
1.25 to 1.0
March 31, 2014
1.20 to 1.0
June 30, 2014
1.15 to 1.0
September 30, 2014
1.10 to 1.0
December 31, 2014
1.10 to 1.0
March 31, 2015
1.10 to 1.0
June 30, 2015
1.15 to 1.0
September 30, 2015
1.15 to 1.0
December 31, 2015
1.20 to 1.0
March 31, 2016
1.50 to 1.0
June 30, 2016
2.00 to 1.0



2.8    Amendments to Section 9.01(c)—Senior Secured Leverage Ratio.
(a)    Section 9.01(c) of the U.S. Credit Agreement is hereby amended to read:
“(c)    Senior Secured Debt Ratio. The Borrower will not, as of the last day of
any fiscal quarter, commencing with the fiscal quarter ending June 30, 2013,
permit its ratio of (i)

9

--------------------------------------------------------------------------------




Senior Secured Debt as of such day to (ii) EBITDAX for the period of four fiscal
quarters then ending to be greater than 2.0 to 1.0.”
(b)    Section 9.01(c) of the Canadian Credit Agreement is hereby amended to
read:
“(c)    Senior Secured Debt Ratio. The Parent will not, as of the last day of
any fiscal quarter, commencing with the fiscal quarter ending June 30, 2013,
permit its ratio of (i) Senior Secured Debt as of such day to (ii) EBITDAX for
the period of four fiscal quarters then ending to be greater than 2.0 to 1.0.”.
2.9    Amendments to Section 9.02—Debt.
(a)    Section 9.02(o) of each Combined Credit Agreement is hereby amended to
read:
“(o) Any renewals, refinancings or extensions of (but, except to the extent
permitted herein, not increases in (except to cover customary fees, reasonable
expenses, premiums or penalties)) any Debt described in clauses (d), (e), (j),
(n) or (u) of this Section 9.02; provided, however, that (i) no Debt incurred
under clauses (d), (e), (j) or (n) may be renewed, refinanced or extended as
Permitted Second Lien Debt pursuant to this clause (o), (ii) any Debt incurred
under clause (u) which is renewed, refinanced or extended hereunder shall comply
with the first proviso of such clause (u) as if such renewal, refinancing or
extension was an incurrence of Debt and (iii) any Debt incurred under clause (n)
which is renewed, refinanced or extended hereunder shall comply with the proviso
of such clause (n) as if such renewal, refinancing or extension was an
incurrence of Debt, provided that clause (n)(vii) shall not apply to such
renewed, refinanced or extended Debt;”
(b)    Section 9.02 of the U.S. Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (s) thereto, (ii) deleting the
period at the end of clause (t) and adding the phrase “; and” at the end thereto
and (iii) adding the following new Section 9.02(u):
“(u)    Debt under the Second Lien Debt Documents incurred by the Borrower and
any Guarantees thereof by a Guarantor (including any Persons becoming Guarantors
simultaneously with the incurrence of such Debt), the principal amount of which
Debt does not exceed the lesser of (x) $800,000,000 and (y) the initial
principal amount of Permitted Second Lien Debt incurred under this Section
9.02(u); provided that (i) immediately before, and after giving effect to, the
incurrence of any such Debt (and any concurrent repayment of Debt with the
proceeds of such incurrence), no Default exists or would exist, and along with
clauses (ii) through (vii) below, as certified by a Financial Officer of the
Borrower to the Global Administrative Agent, (ii) such Debt shall not have terms
that are materially more restrictive than the terms of the Loan Documents (it
being understood that in no event shall the Permitted Second Lien Debt contain a
financial maintenance covenant), (iii) such Debt does not have any scheduled
amortization of principal prior to the Maturity Date, (iv) such Debt does not
have mandatory prepayment provisions (other than provisions with respect to
asset sales or casualty events that satisfy clause (vi) below) that would result
in such Debt being repaid prior to the Secured Indebtedness or Canadian Secured
Indebtedness, (v) such

10

--------------------------------------------------------------------------------




Debt has a maturity no earlier than ninety-one (91) days after the Maturity
Date, (vi) such Debt does not prohibit prior repayment of Loans or the Canadian
Loans, (vii) such Debt shall be at all times subject to a Second Lien
Intercreditor Agreement and the Secured Indebtedness and Canadian Secured
Indebtedness shall be secured on a senior priority basis to such Debt, (viii)
immediately before, and after giving effect to, the incurrence of any such Debt
(and any concurrent repayment of Debt with the proceeds of such incurrence), the
Borrower and the Guarantors are solvent (as determined (A) conclusively by
reference to a certificate of a Financial Officer delivered in connection with
the incurrence of such Permitted Second Lien Debt, if such a certificate is
delivered in connection with the incurrence of such Permitted Second Lien Debt
or (B) conclusively by a certificate of a Financial Officer to the Global
Administrative Agent certifying solvency in accordance with the requirements set
forth in Section 7.18, if a solvency certificate is not delivered in connection
with the incurrence of such Permitted Second Lien Debt) and (ix) the Global
Administrative Agent shall have received (A) final drafts of a Second Lien Debt
Agreement (and any other Second Lien Debt Documents reasonably requested by the
Global Administrative Agent) two (2) Business Days prior to the incurrence of
such Permitted Second Lien Debt, (B) executed copies of such Second Lien Debt
Agreement upon the incurrence of such Debt and (C) promptly upon subsequent
reasonable request by the Global Administrative Agent, any Second Lien Debt
Documents;
provided further that on the later of (x) July 1, 2013 or (y) the forty-fifth
(45th) day after the closing date of the initial Second Lien Debt Agreement
(such date, the “Adjustment Date”), (A) the Global Borrowing Base and U.S.
Borrowing Base then in effect on the Adjustment Date shall be automatically
reduced by an amount equal to the product of (1)(x) the stated principal amount
of such Permitted Second Lien Debt minus (y) the sum of (I) any portion of
proceeds thereof used to refinance or redeem Existing Debt and (II) the amount
of any prepayment premiums or penalties paid in connection with such refinancing
of Existing Debt and any fees (including original issue discount), costs and
expenses paid in respect of such refinancing or the incurrence of such Permitted
Second Lien Debt, not to exceed $75,000,000 in the aggregate for this clause
(II) multiplied by (2) 0.25, and (B) the Global Borrowing Base and U.S.
Borrowing Base as so reduced shall become the new Global Borrowing Base and U.S.
Borrowing Base applicable to the Borrower, the Global Administrative Agent, the
Issuing Bank and the Lenders until the next redetermination or modification
thereof hereunder. For purposes of this Section 9.02(u), the “stated principal
amount” shall mean the stated face amount of such Debt without giving effect to
any original issue discount.”
(c)    Section 9.02 of the Canadian Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (s) thereto, (ii) deleting the
period at the end of clause (t) and adding the phrase “; and” at the end thereto
and (iii) adding the following new Section 9.02(u):
“(u)    Debt under the Second Lien Debt Documents incurred by the Parent and any
Guarantees thereof by a Guarantor (including any Persons becoming Guarantors
simultaneously with the incurrence of such Debt), the principal amount of which
Debt does

11

--------------------------------------------------------------------------------




not exceed the lesser of (x) $800,000,000 and (y) the initial principal amount
of Permitted Second Lien Debt incurred under this Section 9.02(u); provided that
(i) immediately before, and after giving effect to, the incurrence of any such
Debt (and any concurrent repayment of Debt with the proceeds of such
incurrence), no Default exists or would exist, and along with clauses (ii)
through (vii) below, as certified by a Financial Officer of the Parent to the
Global Administrative Agent, (ii) such Debt shall not have terms that are
materially more restrictive than the terms of the Loan Documents (it being
understood that in no event shall the Permitted Second Lien Debt contain a
financial maintenance covenant), (iii) such Debt does not have any scheduled
amortization of principal prior to the Maturity Date, (iv) such Debt does not
have mandatory prepayment provisions (other than provisions with respect to
asset sales or casualty events that satisfy clause (vi) below) that would result
in such Debt being repaid prior to the Secured Indebtedness or Canadian Secured
Indebtedness, (v) such Debt has a maturity no earlier than ninety-one (91) days
after the Maturity Date, (vi) such Debt does not prohibit prior repayment of
U.S. Loans or the Loans, (vii) such Debt shall be at all times subject to a
Second Lien Intercreditor Agreement and the U.S. Secured Indebtedness and
Secured Indebtedness shall be secured on a senior priority basis to such Debt,
(viii) immediately before, and after giving effect to, the incurrence of any
such Debt (and any concurrent repayment of Debt with the proceeds of such
incurrence), the Parent and the Guarantors are solvent (as determined (A)
conclusively by reference to a certificate of a Financial Officer delivered in
connection with the incurrence of such Permitted Second Lien Debt, if such a
certificate is delivered in connection with the incurrence of such Permitted
Second Lien Debt or (B) conclusively by a certificate of a Financial Officer to
the Global Administrative Agent certifying solvency in accordance with the
requirements set forth in Section 7.18, if a solvency certificate is not
delivered in connection with the incurrence of such Permitted Second Lien Debt)
and (ix) the Global Administrative Agent shall have received (A) final drafts of
a Second Lien Debt Agreement (and any other Second Lien Debt Documents
reasonably requested by the Global Administrative Agent) two (2) Business Days
prior to the incurrence of such Permitted Second Lien Debt, (B) executed copies
of such Second Lien Debt Agreement upon the incurrence of such Debt and (C)
promptly upon subsequent reasonable request by the Global Administrative Agent,
any Second Lien Debt Documents;
provided further that on the later of (x) July 1, 2013 or (y) the forty-fifth
(45th) day after the closing date of the initial Second Lien Debt Agreement
(such date, the “Adjustment Date”), (A) the Global Borrowing Base and U.S.
Borrowing Base then in effect on the Adjustment Date shall be automatically
reduced by an amount equal to the product of (1)(x) the stated principal amount
of such Permitted Second Lien Debt minus (y) the sum of (I) any portion of
proceeds thereof used to refinance or redeem Existing Debt and (II) the amount
of any prepayment premiums or penalties paid in connection with such refinancing
of Existing Debt and any fees (including original issue discount), costs and
expenses paid in respect of such refinancing or the incurrence of such Permitted
Second Lien Debt, not to exceed $75,000,000 in the aggregate for this clause
(II) multiplied by (2) 0.25, and (B) the Global Borrowing Base and U.S.
Borrowing Base as so reduced shall become the new Global Borrowing Base and U.S.
Borrowing Base applicable to the Parent, the Global Administrative Agent, the
Administrative Agent, the Issuing Bank and the Lenders until the

12

--------------------------------------------------------------------------------




next redetermination or modification thereof hereunder. For purposes of this
Section 9.02(u), the “stated principal amount” shall mean the stated face amount
of such Debt without giving effect to any original issue discount.”
2.10    Amendment to Section 9.03—Liens.
(a)    Section 9.03 of U.S. Credit Agreement is hereby amended by adding the
word “and” at the end of Section 9.03(m) and adding the following new Section
9.03(n):
“(m)    Liens on Property of the Borrower and the U.S. Guarantors securing the
Permitted Second Lien Debt and any Guarantees thereof which are junior to the
Liens securing the Secured Indebtedness and the Canadian Secured Indebtedness so
long as both before and after giving effect to the incurrence of any such Lien,
the Borrower is in compliance with Section 8.13(f) and has entered into a Second
Lien Intercreditor Agreement.”
(b)    Section 9.03 of Canadian Credit Agreement is hereby amended by adding the
word “and” at the end of Section 9.03(m) and adding the following new Section
9.03(n):
“(m)    Liens on Property of the Parent and the U.S. Guarantors securing the
Permitted Second Lien Debt and any Guarantees thereof which are junior to the
Liens securing the U.S. Secured Indebtedness and Secured Indebtedness so long as
both before and after giving effect to the incurrence of any such Lien, the
Parent is in compliance with Section 8.13(f) and has entered into a Second Lien
Intercreditor Agreement.”
2.11    Amendments to Section 9.05—Repayment of Debt; Amendment of Indentures
and Second Lien Debt Documents.
(a)    Section 9.05 of the Combined Credit Agreements is hereby amended by
amending the heading of Section 9.05 to read as follows: “Repayment of Debt;
Amendment of Indentures and Second Lien Debt Agreement”,
(b)    Section 9.05(a) of the Combined Credit Agreements is hereby amended by
adding the words “, Permitted Second Lien Debt,” immediately after the first
instance of the words “Existing Debt”.
(c)    Section 9.05(a)(I) of the Combined Credit Agreements is hereby amended by
adding the words “, Permitted Second Lien Debt” immediately after the words
“Existing Debt”.
(d)    Section 9.05(a)(II) of the Combined Credit Agreements is hereby amended
by adding the words “, Permitted Second Lien Debt” immediately after the words
“(other than the Existing Subordinated Notes and Existing Convertible
Debentures)”.
(e)    Section 9.05(a)(III)(i) of the Combined Credit Agreements is hereby
amended by adding the words “, Permitted Second Lien Debt” immediately after the
first instance of the words “Existing Debt”.

13

--------------------------------------------------------------------------------




(f)    Section 9.05(a)(III)(ii) of the Combined Credit Agreements is hereby
amended by adding the words “, Permitted Second Lien Debt” immediately after the
first instance of the words “Existing Debt” and adding the word “and” to the end
thereof.
(g)    Section 9.05 of the U.S. Credit Agreement is hereby amended by adding the
following new Section 9.05(a)(III)(iii):
“(iii)    Redeem Existing Debt or Permitted Additional Debt using the net cash
proceeds from (A) the sale of assets permitted by Section 9.10 and (B) the
issuance of the Permitted Second Lien Debt if, in each case, (1) no Default has
occurred and is continuing at the time such Redemption is made or would result
from the making of such Redemption, (2) the Global Borrowing Base Utilization
Percentage, after giving effect to the making of such Redemption, is less than
75% (it being understood that for purposes of this clause (2) any amount of
Combined LC Exposure that has been cash collateralized in a manner satisfactory
to each Issuing Bank and the Administrative Agent shall be deemed not to
constitute Combined Credit Exposure for purposes of determining the Global
Borrowing Base Utilization Percentage), (3) no Global Borrowing Base Deficiency
or U.S. Borrowing Base Deficiency has occurred and is continuing at the time
such Redemption is made and (4) after giving effect to such Redemption, the
Borrower is in pro forma compliance with Section 9.01.”
(h)    Section 9.05 of the Canadian Credit Agreement is hereby amended by adding
the following new Section 9.05(a)(III)(iii):
“(iii)    Redeem Existing Debt or Permitted Additional Debt using the net cash
proceeds from (A) the sale of assets permitted by Section 9.10 and (B) the
issuance of the Permitted Second Lien Debt if, in each case, (1) no Default has
occurred and is continuing at the time such Redemption is made or would result
from the making of such Redemption, (2) the Global Borrowing Base Utilization
Percentage, after giving effect to the making of such Redemption, is less than
75% (it being understood that for purposes of this clause (2) any amount of
Combined LC Exposure that has been cash collateralized in a manner satisfactory
to each Issuing Bank and the Administrative Agent shall be deemed not to
constitute Combined Credit Exposure for purposes of determining the Global
Borrowing Base Utilization Percentage), (3) no Global Borrowing Base Deficiency
or U.S. Borrowing Base Deficiency has occurred and is continuing at the time
such Redemption is made and (4) after giving effect to such Redemption, the
Parent is in pro forma compliance with Section 9.01.”
(i)    Section 9.05(b) of the Combined Credit Agreements is hereby amended by
(i) adding the words “, Permitted Second Lien Debt” immediately after each
instance of the words “Existing Debt” and (ii) adding the proviso “; provided
that no such consent shall be required with respect to any one-time consent or
similar fee paid to the holders of the Existing Debt in connection with the
refinancing of the Existing Subordinated Notes in an amount not to exceed
$15,000,000 in the aggregate” immediately after the end of the parenthetical in
clause (ii) thereof.
2.12    Section 9.10—Sales of Properties and Termination of Oil and Gas Swap
Agreements.

14

--------------------------------------------------------------------------------




(a)    Section 9.10(d) of each Combined Credit Agreement is hereby amended by
adding the words “and Oil and Gas Properties disposed of pursuant to the Barnett
Shale Joint Venture to the extent set forth in Section 9.10(j)” after each
instance of the words “excluding the MLP Barnett Shale Assets”.
(b)    Section 9.10 of each Combined Credit Agreement is hereby amended by (a)
deleting the word “and” at the end of clause (h) thereto, (b) replacing the
period at the end of clause (i) with “; and” and (c) adding the following new
Section 9.10(j):
“(j)    transfers and other dispositions of Oil and Gas Properties pursuant to
the Barnett Shale Joint Venture; provided that upon the consummation of the
Barnett Shale Joint Venture, the Global Borrowing Base and the U.S. Borrowing
Base shall be automatically reduced so that the amount of the Global Borrowing
Base shall be $350,000,000 and the amount of the U.S. Borrowing Base shall be
$275,000,000 (where the Allocated U.S. Borrowing Base and an Allocated Canadian
Borrowing Base shall be as set forth in an allocation notice delivered in
accordance with Section 12.22 substantially concurrently with the consummation
of the Barnett Shale Joint Venture) subject to (i) the Barnett Shale Joint
Venture being consummated in accordance with the Barnett Shale PSA and all other
related documentation (without amendment, modification or waiver thereof which
is material and adverse to the Lenders without the consent of the Majority
Lenders which shall not be unreasonably withheld) and (ii) the Global
Administrative Agent having received any adjustment statement in respect of the
“Base Purchase Price” (as defined in the Barnett Shale PSA) delivered pursuant
to the Barnett Shale PSA within five (5) Business Days of the delivery of such
adjustment statement pursuant to the Barnett Shale PSA, until any subsequent
redetermination thereof or adjustment thereto.”


2.13    Amendment to Section 9.11—Transactions with Affiliates. The proviso of
Section 9.11 of the Combined Credit Agreements is hereby amended to read as
follows:
“provided that any transaction with any Affiliate as contemplated by the
Midstream Joint Venture (including the ongoing transactions contemplated
thereunder) shall be permitted.”


2.14    Amendment to Section 9.12—Negative Pledge Agreements; Dividend
Restrictions. Section 9.12 of the Combined Credit Agreements is hereby amended
by replacing the words “this Agreement or the Security Instruments” in clause
(a) with the words “this Agreement, the Security Instruments or the Second Lien
Debt Documents”.
2.15    Amendment to Article 11—The Agents. Article XI of each Combined Credit
Agreement is hereby amended by adding the following new Section 11.12:
“Section 11.12 Second Lien Intercreditor Agreement. Each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 12.04) hereby authorizes and
directs the Global Administrative Agent to enter into a Second Lien
Intercreditor Agreement on behalf of such Lender and agrees that it may take
such actions on its behalf as is contemplated by the terms of such Second Lien
Intercreditor Agreement.”

15

--------------------------------------------------------------------------------




2.16    Amendments to Selected Definitions. (a) The words “clause ()” in clause
(g) of the definition of Excepted Liens in the U.S. Credit Agreement are
replaced with “clause (g)”. (b) The words “clause ()” in clause (e) of the
definition of Permitted Holders in the U.S. Credit Agreement are replaced with
“clause (c)”. (c) The words “including and 8.13Section Section 9.10” in the
definition of Reserve Report in the U.S Credit Agreement are replaced with
“including Section 8.13 and Section 9.10”. (d) Clause (x) of the definition of
Prime Rate in the U.S. Credit Agreement is deleted and the words “such rate” are
inserted at the beginning of clause (y) of such definition.
2.17    Borrowing Base Allocation Notices.
(a)    The list of exhibits to each of the Combined Credit Agreements is hereby
amended to add a reference to Annex 1 hereto, which shall be entitled “EXHIBIT I
Form of Borrowing Base Allocation Notice” in the case of the U.S. Credit
Agreement and “EXHIBIT H Form of Borrowing Base Allocation Notice” in the case
of the Canadian Credit Agreement.
(b)    Article XII of the U.S. Credit Agreement is hereby amended by adding the
following new Section 12.22:
“Section 12.22 Borrowing Base Allocation Notice. Each Borrowing Base Allocation
Notice or Discretionary Borrowing Base Allocation Notice delivered by the
Borrower to the Global Administrative Agent shall be in the form of Exhibit I or
such other form as the Global Administrative Agent may agree.”
(c)    Article XII of the Canadian Credit Agreement is hereby amended by adding
the following new Section 12.22:
“Section 12.22 Borrowing Base Allocation Notice. Each Borrowing Base Allocation
Notice or Discretionary Borrowing Base Allocation Notice delivered by the Parent
to the Global Administrative Agent shall be in the form of Exhibit H or such
other form as the Global Administrative Agent may agree.”
Section 3.    Amendments to U.S. Guaranty and Canadian Guaranty.
3.1    The U.S. Guaranty is hereby amended by allowing the following new Section
23:
“23.    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by the Borrower or any U.S.
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 23 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 23,
or otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 23 shall
remain in full force and effect until all of the Secured Indebtedness is Paid In
Full In Cash. Each Qualified Keepwell Provider intends that this Section 23
constitute, and this

16

--------------------------------------------------------------------------------




Section 23 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of the Borrower or any U.S. Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
As used in this Guaranty, (a) “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute, (b) “Qualified Keepwell Provider” means, in respect of any
Swap Obligation, the Borrower and each U.S. Guarantor that, at the time the
relevant Guarantee (or grant of the relevant security interest, as applicable)
becomes effective with respect to such Swap Obligation, has total assets
exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Agreement with a Secured Swap Party at
such time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act, (c) “Swap Obligation” means, with respect to the
Borrower and each U.S. Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act and (d) “Paid In Full In Cash”
means (i) the irrevocable and indefeasible payment in full in cash of all
principal, interest (including interest accruing during the pendency of an
insolvency or liquidation proceeding, regardless of whether allowed or allowable
in such insolvency or liquidation proceeding) and premium, if any, on all
Combined Loans outstanding under the Credit Agreement and the Canadian Credit
Agreement, (ii) the payment in full in cash or posting of cash collateral in
respect of all other obligations or amounts that are outstanding under the
Credit Agreement and the Canadian Credit Agreement, including the posting of the
cash collateral for outstanding Combined Letters of Credit as required by the
terms of the Credit Agreement and the Canadian Credit Agreement, (iii) the
termination of the Combined Commitments under the Credit Agreement and the
Canadian Credit Agreement, (iv) payment in full in cash of all amounts due and
payable under Bank Products Obligations and (v) payment in full in cash of all
amounts due and payable under each Swap Agreement with a Secured Swap Party.”
3.2    Section 20 of the Canadian Guaranty is hereby amended to read:
“20.    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified Keepwell Provider shall only be liable
under this Section 20 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 20, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 20 shall
remain in full force and effect until all of the Secured Indebtedness is Paid In
Full In Cash. Each Qualified Keepwell Provider intends that this Section 20
constitute, and this Section 20 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

17

--------------------------------------------------------------------------------




As used in this Guaranty, (a) “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute, (b) “Qualified Keepwell Provider” means, in respect of any
Swap Obligation, each Credit Party that, at the time the relevant Guarantee (or
grant of the relevant security interest, as applicable) becomes effective with
respect to such Swap Agreement with a Secured Swap Party, has total assets
exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act,
(c) “Swap Obligation” means, with respect to each Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act, and
(d) “Paid In Full In Cash” means (i) the irrevocable and indefeasible payment in
full in cash of all principal, interest (including interest accruing during the
pendency of an insolvency or liquidation proceeding, regardless of whether
allowed or allowable in such insolvency or liquidation proceeding) and premium,
if any, on all Combined Loans outstanding under the Credit Agreement and U.S.
Credit Agreement, (ii) the payment in full in cash or posting of cash collateral
in respect of all other obligations or amounts that are outstanding under the
Credit Agreement and U.S. Credit Agreement, including the posting of the cash
collateral for outstanding Combined Letters of Credit as required by the terms
of the Credit Agreement and U.S. Credit Agreement, (iii) the termination of the
Combined Commitments under the Credit Agreement and U.S. Credit Agreement, (iv)
payment in full in cash of all amounts due and payable under Bank Products
Obligations and (v) payment in full in cash of all amounts due and payable under
each Swap Agreement with a Secured Swap Party.”


Section 4.    Conditions Precedent.
4.1    This Amendment shall not become effective until the date on which each of
the following conditions is satisfied (the “Fourth Amendment Effective Date”):
(a)    The Global Administrative Agent shall have received from each of the
Combined Borrowers, the Guarantors, the Majority Lenders, the Global
Administrative Agent and the Canadian Administrative Agent counterparts of this
Amendment signed on behalf of each such Person.
(b)    A Responsible Officer of each Combined Borrower shall have provided a
certificate to the Global Administrative Agent in form and substance reasonably
acceptable to the Global Administrative Agent certifying that (i) the
consummation of the Barnett Shale Joint Venture shall have occurred, (ii) no
Default shall have occurred or be continuing under Section 9.10(j) of the
Combined Credit Agreements or would result from the consummation of the Barnett
Shale Joint Venture, (iii) no Global Borrowing Base Deficiency or U.S. Borrowing
Base Deficiency shall exist after giving effect to the consummation of the
Barnett Shale Joint Venture and any substantially concurrent repayment of the
Loans with the proceeds thereof occurring no later than one (1) Business Day
after such consummation and (iv) after giving effect to the consummation of the
Barnett Shale

18

--------------------------------------------------------------------------------




Joint Venture, (A) the Security Instruments and Canadian Security Instruments
create first priority, perfected Liens (subject only to Permitted Liens) on at
least 87.5% of the total value of the Proved Hydrocarbon Interests of the
Borrower and the Guarantors evaluated in each of the most recently delivered
Reserve Report and Canadian Reserve Report and (B) the Global Administrative
Agent shall have received title information setting forth the status of title to
at least 75% of the total value of the Proved Hydrocarbon Interests of the
Borrower and the Guarantors evaluated in each of the most recently delivered
Reserve Report and Canadian Reserve Report.
(c)    The Combined Borrowers shall have paid all amounts due and payable in
connection with this Amendment on or prior to the Fourth Amendment Effective
Date, including, (i) to the extent invoiced at least one (1) Business Day prior
to such date, all documented out-of-pocket expenses required to be reimbursed or
paid by the Combined Borrowers under the Combined Credit Agreements and (ii) all
consent fees owing under the Consent Fee Letter dated the date hereof between
the U.S. Borrower and the Global Administrative Agent.
Section 5.    Miscellaneous.
5.1    Confirmation. All of the terms and provisions of the Combined Credit
Agreements, as amended by this Amendment, are, and shall remain, in full force
and effect following the effectiveness of this Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. Each
Combined Borrower hereby (a) acknowledges the terms of this Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document (as defined in the applicable
Combined Credit Agreement as used in this Section) to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, notwithstanding the amendments
contained herein; and (c) represents and warrants to the Lenders (as defined in
the applicable Combined Credit Agreement) that as of the date hereof, after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects on and as of the Fourth Amendment Effective
Date, except that to the extent any such representations and warranties are (x)
expressly limited to an earlier date, in which case, on the Fourth Amendment
Effective Date such representations and warranties shall continue to be true and
correct as of such specified earlier date and (y) qualified by materiality, such
representations and warranties (as so qualified) shall continue to be true and
correct in all respects and (ii) no Default (as defined in the applicable
Combined Credit Agreement) has occurred and is continuing as of the Fourth
Amendment Effective Date. Each Guarantor (as defined in the applicable Combined
Credit Agreement) (i) acknowledges the terms of this Amendment and (ii) ratifies
and affirms (A) its respective obligations under the Loan Documents to which it
is a party (including its guarantee obligations under the applicable Guaranty
Agreement (as defined in the applicable Combined Credit Agreement) to which it
is a party as amended hereby), all of which shall continue in full force and
effect and (B) that the Liens created by the Loan Documents to which it is a
party are valid and continuing and secure the Secured Indebtedness or Canadian
Secured Indebtedness, as the case may be, in accordance with the terms thereof,
in each case, after giving effect to this

19

--------------------------------------------------------------------------------




Amendment. This Amendment and each prior amendment to the Combined Credit
Agreements is a Loan Document.
5.3    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart by facsimile or electronic mail
shall be effective as delivery of a manually executed counterpart hereof.
5.4    Governing Law, Jurisdiction, etc. Sections 12.09 and 12.18 of the
Canadian Credit Agreement shall be incorporated herein mutatis mutandis as this
Amendment relates to the Canadian Credit Agreement and Sections 12.09 and 12.18
of the U.S. Credit Agreement shall be incorporated herein mutatis mutandis as
this Amendment relates to the U.S. Credit Agreement.
[SIGNATURES BEGIN NEXT PAGE]



20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


QUICKSILVER RESOURCES INC., a Delaware corporation
By:
/s/ Vanessa Gomez LaGatta    
Name: Vanessa Gomez LaGatta
Title: Vice President - Treasurer






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






QUICKSILVER RESOURCES CANADA INC., an Alberta, Canada corporation
By:
/s/ Vanessa Gomez LaGatta    
Name: Vanessa Gomez LaGatta
Title: Vice President - Treasurer




SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






 
With respect to Sections 3 and 5 hereof:


COWTOWN PIPELINE MANAGEMENT, INC., a Texas corporation 
 
 
 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer


 
 
 
COWTOWN PIPELINE FUNDING, INC., a Delaware corporation
 
 
 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer


 
COWTOWN GAS PROCESSING L.P., a Texas limited partnership


By: Cowtown Pipeline Management, Inc., its general partner
 
 
 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer


 
 
 
COWTOWN PIPELINE L.P., a Texas limited partnership


By: Cowtown Pipeline Management, Inc., its general partner
 
 
 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer


 
 
 
BARNETT SHALE OPERATING LLC, a Delaware limited liability company


 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer














SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






 
SILVER STREAM PIPELINE COMPANY LLC., a Delaware limited liability company
 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer


 
 
 
QPP HOLDINGS LLC, a Delaware limited liability company
 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer


 
 
 
QPP PARENT LLC, a Delaware limited liability company
 
By: /s/ Vanessa Gomez LaGatta  
Name: Vanessa Gomez LaGatta
        Title: Vice President - Treasurer






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender under the U.S. Credit Agreement and as
Global Administrative Agent
By:
/s/ David Morris    
Name: David Morris
Title: Authorized Officer






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender under the Canadian Credit
Agreement and as Canadian Administrative Agent
By:
/s/ Michael N. Tam    
Name: Michael N. Tam
Title: Senior Vice President






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender under the U.S. Credit Agreement
By:
/s/ Ronald E. McKaig    
Name: Ronald E. McKaig    
Title: Managing Director    






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., (by its Canada Branch) as a Lender under the Canadian
Credit Agreement
By:
/s/ Medina Sales de Andrade    
Name: Medina Sales de Andrade    
Title: Vice President








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






BRANCH BANKING & TRUST COMPANY, as a Lender under the U.S. Credit Agreement and
the Canadian Credit Agreement
By:
/s/ Parul June    
Name: Parul June    
Title: Vice President    








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender under the Canadian Credit
Agreement
By:
/s/ Randy Geislinger        
Name: Randy Geislinger    
Title: Executive Director

By:
/s/ Joelle Chatwin        
Name: Joelle Chatwin    
Title: Executive Director




SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CIBC INC., as a Lender under the U.S. Credit Agreement
By:
/s/ Trudy Nelson    
Name: Trudy Nelson    
Title: Authorized Signatory    

By:
/s/ Richard Antl    
Name: Richard Antl    
Title: Authorized Signatory    








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender under the U.S. Credit Agreement
By:
/s/ P.R. Ballard        
Name: P.R Ballard
Title: MD






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CITIBANK, N.A., CANADIAN BRANCH, as a Lender under the Canadian Credit Agreement
By:
/s/ Jonathan Cain    
Name: Jonathan Cain    
Title: Authorized Signatory    








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






COMERICA BANK, as a Lender under the U.S. Credit Agreement
By:
/s/ Katya Evseev        
Name: Katya Evseev    
Title Assistant Vice President






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






COMERICA BANK, CANADA BRANCH, as a Lender under the Canadian Credit Agreement
By:
/s/ Omer Ahmed        
Name: Omer Ahmed
Title: Portfolio Manager






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






COMPASS BANK, as a Lender under the U.S. Credit Agreement
By:
/s/ Umar Hassan         
Name: Umar Hassan    
Title: Vice President    






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender under the U.S. Credit
Agreement and the Canadian Credit Agreement
By:
/s/ Darrell Stanley        
Name: Darrell Stanley    
Title: Managing Director

By:
/s/ Ting Lee        
Name: Ting Lee    
Title: Director






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender under the U.S. Credit
Agreement
By:
/s/ Kevin Buddhdew        
Name:    Kevin Buddhdew
Title:    Authorized Signatory

By:
/s/ Michael Spaight        
Name:    Michael Spaight
Title:    Authorized Signatory






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CREDIT SUISSE AG, TORONTO BRANCH, as a Lender under the Canadian Credit
Agreement
By:
/s/ Alain Daoust        
Name:    Alain Daoust
Title:    Director

By:
/s/ Chris Gage    
Name: Chris Gage    
Title: Chief Financial Officer    








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender under the U.S. Credit
Agreement
By:
/s/ Marcus M. Tarkington        
Name:    Marcus M. Tarkington
Title:    Director

By:
/s/ Anca Trifan        
Name:    Anca Trifan
Title:    Managing Director






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






DEUTSCHE BANK AG CANADA BRANCH, as a Lender under the Canadian Credit Agreement
By:
/s/ David Gynn        
Name:    David Gynn
Title:    Chief Financial Officer

By:
/s/ Marcellus Leung    
Name: Marcellus Leung    
Title: Assistant Vice President    










SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






EXPORT DEVELOPMENT CANADA, as a Lender under the U.S. Credit Agreement
By:
/s/ Richard Leong        
Name:    Richard Leong
Title:    Asset Manager

By:
/s/ Talal M. Kairouz        
Name:    Talal M. Kairouz
Title:    Senior Asset Manager






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender under the U.S. Credit Agreement
By:
/s/ Michelle Latzoni        
Name:    Michelle Latzoni
Title:    Authorized Signatory





KEYBANK, NATIONAL ASSOCIATION, as a Lender under the U.S. Credit Agreement
By:
/s/ Chulley Bogle        
Name:    Chulley Bogle
Title: Vice President





SUMITOMO MITSUI BANKING CORPORATION, as a Lender under the U.S. Credit Agreement
By:
/s/ Shuji Yabe        
Name:    Shuji Yabe
Title:    Managing Director





THE BANK OF NOVA SCOTIA, as a Lender under the U.S. Credit Agreement and the
Canadian Credit Agreement
By:
/s/ Terry Donovan    
Name: Terry Donovan    
Title: Managing Director    







THE ROYAL BANK OF SCOTLAND plc, as a Lender under the U.S. Credit Agreement
By:
/s/ Sanjay Remond        
Name:    Sanjay Remond
Title:    Director





THE ROYAL BANK OF SCOTLAND N.V., (CANADA) BRANCH, as a Lender under the Canadian
Credit Agreement
By:
/s/ Shehan J. De Silva        
Name:    Shehan J. De Silva
Title:    Vice President



By:
/s/ David R. Wingfelder        
Name:    David R. Wingfelder
Title:    Managing Director



TORONTO DOMINION (NEW YORK) LLC, as a Lender under the U.S. Credit Agreement
By:
/s/ Marie Fernandes        
Name:    Marie Fernandes
Title:    Authorized Signatory





THE TORONTO-DOMINION BANK, as a Lender under the Canadian Credit Agreement
By:
/s/ Marie Fernandes        
Name:    Marie Fernandes
Title:    Authorized Signatory

    






U.S. BANK NATIONAL ASSOCIATION, as a Lender under the U.S. Credit Agreement
By:
/s/ John C. Springer        
Name:    John C. Springer
Title:    Vice President





UBS LOAN FINANCE LLC, as a Lender under the U.S. Credit Agreement
By:
/s/ Lana Gifas        
Name:    Lana Gifas
Title:    Director

By:
/s/ Joselin Fernandes        
Name:    Joselin Fernandes
Title:    Associate Director





UBS AG CANADA BRANCH, as a Lender under the Canadian Credit Agreement
By:
/s/ Lana Gifas        
Name:    Lana Gifas
Title:    Director

By:
/s/ Joselin Fernandes        
Name:    Joselin Fernandes
Title:    Associate Director

    




WELLS FARGO BANK, N.A., as a Lender under the U.S. Credit Agreement
By:
/s/ E. Pak        
Name:    E. Pak
Title: Director





WELLS FARGO FINANCIAL CORPORATION CANADA, as a Lender under the Canadian Credit
Agreement
By:
/s/ Edward Pak        
Name:    Edward Pak
Title: Director

    

SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 4 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------

ANNEX 1



FORM OF [DISCRETIONARY]1 BORROWING BASE ALLOCATION NOTICE
[                ], 201[_]
Quicksilver Resources Inc., a Delaware corporation (“QRI”), pursuant to (a)
Section 2.07(e)(i) and Section 2.07(e)(ii) of the Amended and Restated Credit
Agreement dated as of December 22, 2011 (together with all amendments,
restatements, supplements or other modifications thereto, the “Canadian Credit
Agreement”) among QRI, Quicksilver Resources Canada Inc., JPMorgan Chase Bank,
N.A., Toronto Branch, as Canadian Administrative Agent, JPMorgan Chase Bank,
N.A., as Global Administrative Agent, and the other agents and lenders (the
“Canadian Lenders”) which are or become parties thereto and (b) Section
2.07(e)(i) and Section 2.07(e)(ii) of the Amended and Restated Credit Agreement
dated as of December 22, 2011 (together with all amendments, restatements,
supplements or other modifications thereto, the “U.S. Credit Agreement”) among
the QRI, JPMorgan Chase Bank, N.A., as Global Administrative Agent, and the
other agents and lenders (the “Lenders”) which are or become parties thereto,
provides this notice (the “Notice”) to the Global Administrative Agent and
Canadian Administrative Agent to certify the following:
(a)    This Notice is a [Discretionary] Borrowing Base Allocation Notice
delivered in accordance with, and satisfying the requirements of, Section
2.07(e)[(i)][(ii)].
(b)    The amount of the U.S. Borrowing Base to be allocated to support the
availability of Canadian Revolving Credit Exposure shall be $[_______________].
(c)    After giving effect to such reallocation, the Allocated U.S. Borrowing
Base shall be $[_______________] and the Allocated Canadian Borrowing Base shall
be $[_______________].
(d)    The reallocation requested by this Notice is requested to occur on
[DATE].
(e)    After giving effect to such reallocation, for each Canadian Lender, such
Canadian Lender’s Applicable Percentage (as defined in the Canadian Credit
Agreement) of the Allocated Canadian Borrowing Base as requested hereby does not
exceed such Canadian Lender’s Combined Applicable Percentage of the Global
Borrowing Base as determined as of the date of the requested reallocation.
Unless otherwise defined herein, each capitalized term used herein which is not
defined has the same meaning herein as ascribed to such term in the U.S. Credit
Agreement.
The undersigned certifies that he/she is a Responsible Officer of the QRI, and
that as such he/she is authorized to execute this certificate on behalf of the
QRI.
[1] Choose if Notice is provided pursuant to Section 2.07(e)(ii).
Executed as of the date first written above:
QUICKSILVER RESOURCES INC.
By:                             
Name:
Title:



Borrowing Base Allocation Notice